                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 JOSHUA EMMANUEL PRESTON,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-13

        v.

 WARDEN JOHN DEAL; and DEPUTY
 WARDEN PANERO,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 5). Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint,

DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this

case, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 31st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
